Coxe, J.
The complainants’ patent, No. 122,860, is for an improvement in base-burning steam generators. Its distinguishing feature is a centrally located coal reservoir extending downwards into the fire-box. This reservoir is protected from the destructive action of heat by a surrounding water-space at its lower extremity. Tubes connect this water-space with the water-space surrounding the fire-box. A constant circulation of water is thus established. The claims alleged to be infringed are as follows:
“(2) The water-space, d, around that portion of the coal reservoir projecting into the furnace, for the purposes set forth.
“(3) The circulating tubes, e, in combination with the water-spaces, d and cl', operating substantially as described. ”
The first claim is for the water-space surrounding the lower portion of the coal reservoir, which projects into the furnace. The description and drawings clearly show the reservoir extending into the fuel-chamber, which is expressly called the “fire-box” in the specification. There is no justification for a construction which makes the claims embrace a reservoir provided with a water-jacket which is surrounded by heat simply, or by what the complainants’ expert witness terms “a combustion chamber.” The reservoir must extend into the fire-box. The third claim is for a combination, one element of which is the water-jacket around the projecting reservoir. It is quite clear that neither claim is infringed unless the defendant’s apparatus has this element. His reservoir extends to, but not into, the furnace. He has no water-jacke't surrounding the reservoir within the fire-box, to protect the reservoir from destruction by heat. Located as it is, it needs no such protection. The spaces which the complainants seek to include in the defendant’s fire-box are no more a part of it than the fire-tubes shown in the drawings are a part of their fire-box. As the defendant does not infringe, the hill must be dismissed, with costs.